In our former opinion we discussed at length what should appear in a bill of exceptions complaining of the remoteness in time of offered testimony of former criminal charges or convictions whose purpose was to affect the credibility of a witness. The contention here is that a mere objection that the felony charge made against the witness, was at or near nine years before the trial, was enough to justify a holding that it was too remote. Nothing in the bill sheds light on the surroundings, antecedents, or subsequent history of the witness thus attacked. We think this matter correctly decided in our former opinion, but cite additional authorities on the question of remoteness. In Scoville v. State, 77 S.W. Rep. 792, nine years was held not too remote. In Couch v. State, 279 S.W. Rep. 825, eight years was so held. In Brown v. Perez, 34 S.W. Rep. 725, under the facts of that case, thirty years was held not too remote. In Bibb v. State, 86 Tex.Crim. Rep., a period beginning eight years prior to the trial and extending further back, was held not too remote.
The motion for rehearing will be overruled.
Overruled.